Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/11/21, is a division of 16064341, filed on 6/20/18. 16064341 is a national stage entry of PCT/EP2016/082163, International Filing Date: 12/21/2016claims foreign priority to 15202424.6, filed 12/23/2015. A certified copy of the foreign priority document is of record. 

Status of Claims
Claims 18-29 are currently pending. Claims 1-17 have been canceled. 
Claims 18-29 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22, 24-25, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 2163.
Independent claim 18 is  drawn to a method for identifying a patient suffering from diabetes who will benefit from metformin treatment, comprising the steps of a) administering metformin to a patient with diabetes; b) obtaining a sample from the patient; and c) determining the level of GDF15 or a functional variant thereof in the sample. The instant specification defines “variant” as a polypeptide or protein differing in comparison to the polypeptide or protein from which it is derived by one or more changes in its length or sequence, wherein the variant exhibits at least one biological activity of the parent molecule, i.e., is functionally active (see p. 13, lines 23-38). However, the disclosure does not provide any actual examples of such functional variants of GDF15, or show which particular changes in length or sequence would still result in a “functional variant” of GDF15. The term “variant” as defined by the specification is exceedingly broad; there is no guidance with respect to which changes in length or sequence of native GDF15 would provide a functional variant of this protein. No evidence has been provided in the specification to show that Applicants conceived of any specific functional variants of GDF15; as mentioned previously, there are no specific examples of functional variants of GDF15, or any evidence that such variants have been prepared. MPEP 2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention”. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc.,107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Furthermore, the art teaches that even single amino acid changes in GDF15 can result in loss of expression, or complete loss of activity; see para [0145], Table 5 of Armstrong et. al., US 20170327560. In the instant case, there is no evidence Applicants had possession of any functional variants of GDF15, and because the art provides evidence that even a single amino acid change can result in loss of expression or complete loss of activity, undue experimentation would be required to determine which functional variants of GDF15 exhibit at least one biological activity of the parent molecule. The disclosure of the application as originally filed does not provide any examples of functional variants of GDF15, description of how to make such variants, or description of what kind of changes to sequence or length of  native GDF15 would result in a functional variant of GDF15. The specification does not provide any description of particular characteristics of any functional variant of GDF15. Thus, the written description requirement of functional variants of GDF15 has not been met. Claims 19-22, 24-25, and 27-29  are similarly rejected as these claims depend from independent claim 18. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of U.S. Patent No. 10975434 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims involve treating a diabetic patient comprising administering metformin, obtaining a biological sample from the patient and determining the level of GDF15 in the sample, and comparing the level of GDF15 in the sample after metformin administration to the value of GDF15 prior to metformin administration or to a reference value. The instant claims are drawn to a method of identifying a patient suffering from diabetes who will benefit from metformin treatment, while the claimed method of US ‘434 is drawn to treating diabetes; while these methods aren’t identical, as discussed above, both sets of claims are drawn to treating a patient with diabetes comprising administering metformin, obtaining a biological sample from the patient and determining the level of GDF15 in the sample, and comparing the level of GDF15 in the sample after metformin administration to the value of GDF15 prior to metformin administration or to a reference value. Both sets of claims also recite a functional variant of GDF15, including variants having at least 80% sequence identity to SEQ ID NO:1 (instant claim 23, claim 1 of US ‘434); monoclonal antibody specific for GDF15 (claim 8 of US ‘434, instant claim 25); administration of metformin at a dose between 500-2000 mg (claim 6 of US ‘434 and instant claim 21); and wherein metformin is administered in a composition comprising a carrier, adjuvant, and/or excipient (claim 11 of US ‘434, instant claim 29). While the instant claims don’t expressly recite further administering metformin to the patient if the GDF15 levels are increased after initial metformin administration, as recited in step (d) of claim 1 of US ‘434, it would have been prima facie obvious to have added this step to the instant claims, as an increased GDF15 level indicates the patient is responsive to metformin therapy. The claims as such aren’t patentably distinct from each other, because both sets of claims are drawn to treating the same patient population with the same drug, and measuring GDF15 levels in the patient before and after metformin administration.
Although this application is cited as a division of 16064341 (now US 10975434 B2), it is noted that a restriction between the instantly claimed method and the method claimed in US ‘434 was not made during prosecution of 16064341, nor in the instant application. During prosecution of 16064341, a restriction was made between the method of treatment and a kit (a product), but not between the instantly claimed method and method of treating diabetes claimed in US ‘434. Therefore, double patenting rejection is not prohibited; see MPEP 804.01. 

Information Disclosure Statements
The IDS filed on 5/13/21, 9/3/21, and 10/18/21 have been considered. 

Conclusion
Claims 18-29 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627